     Case 2:20-cv-00517-JTM-DMD Document 98 Filed 06/03/21 Page 1 of 1


MINUTE ENTRY
MILAZZO, J.
June 3, 2021

 JS-10: 00:19


                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

JERRY ROGERS, JR.                              )   CIVIL ACTION
                                               )
VERSUS                                         )   No. 20-517
                                               )
RANDY SMITH, et al.                            )   SECTION: “H” (3)

                               ORAL ARGUMENT
                U.S. District Judge Jane Triche Milazzo presiding

COURT REPORTER: JODI SIMCOX
LAW CLERK: EMMY SCHROETER
CASE MANAGER: CHERIE CHARLES

APPEARANCES: HOPE PHELPS, ON BEHALF OF PLAINTIFF
             CHADWICK COLLINGS AND HENRY M. WEBER,
             ON BEHALF OF DEFENDANTS, RANDY SMITH, DANNY
             CULPEPPER, AND KEITH CANIZARO.

Court begins at 9:31 a.m.
Counsel make appearances on the record.

The following motions are argued by counsel:

      Defendant’s Motion for Appeal/Review of Magistrate Judge Decision to the
      District Court. (Doc. 75)- DENIED

      Defendant’s Motion in Limine to Exclude Evidence or References to
      Recordings Listed on Plaintiffs Privilege Log. (Doc. 77)- Motion taken
      under submission by the Court.


Matter adjourned at 9:50 a.m.


                                                                ________________
